UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 DRONE AVIATION HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 46-5538504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9521-B Riverside Parkway, #134, Tulsa, Oklahoma 74137 (Address of principal executive offices) (zip code) (918) 932-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of May 5, 2014 there were 3,920,329 shares of the registrant’s common stock outstanding. 1 DRONE AVIATION HOLDING CORP. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Statements of Operations for the three months ended March 31, 2014 and 2013 (Unaudited) 4 Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (Unaudited) 5 Notes to Interim Unaudited Financial Statements 6-9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Mine Safety Disclosures 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 SIGNATURES 18 2 DRONE AVIATION HOLDING CORP. ( (FKA MACROSOLVE, INC.) BALANCE SHEETS 3/31/2014 12/31/2013 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and notes receivable Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Available-for-sale investment - DecisionPoint Systems, Inc. Available-for-sale investment - MEDL Mobile Holdings, Inc. Available-for-sale Investment - Endexx Corporation Intangible assets, net of amortization Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note Payable - Oklahoma Technology Commercialization Center- Current $ $ Accounts payable - trade and accrued liabilities Note payable - Related party Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Note Payable - Oklahoma Technology Commercialization Center - Convertible debentures, net of discount of $50,000 and $54,545 respectively Total long-term debt, less current maturities TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value; authorized 10,000,000 shares; 0 shares issued and outstanding, at March 31, 2014 and December 31, 2013, respectively - - Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 198,219,132 and 190,764,586 shares, at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited financialstatements. 3 DRONE AVIATION HOLDING CORP. (FKA MACROSOLVE, INC.) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Quarters Ended For the Quarters Ended March 31, 3/31/2014 3/31/2013 (Restated) Revenues $ $ Cost of revenues Gross profit General and administrative expense Income (loss) from operations ) Other income (expense) Interest income Interest expense ) ) Total other expense ) ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding gain (loss) arising during the period ) COMPREHENSIVE INCOME(LOSS) $ ) $ INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income(loss) $ ) $ Income (loss) allocable to common stockholders $ ) $ Weighted average number of common shares outstanding - basic and diluted Basic and diluted net income (loss) per share $ ) $ The accompanying notes are an integral part of these unaudited financialstatements. 4 DRONE AVIATION HOLDING CORP. ( FKA MACROSOLVE, INC.) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Quarters Ended March 31, 3/31/2014 3/31/2013 OPERATING ACTIVITIES: (Restated) Net (loss) income $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock issued for services - Amortization of debt discount Equity based compensation Option expense - Changes in current assets and liabilities: Decrease (increase) in accounts receivable - trade ) Decrease in prepaid expenses and other (Decrease) increase in accounts payable - trade and accrued liabilities ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Purchase of equipment - ) Disposal of equipment - Patent application fees - ) Net cash used in investing activities - ) FINANCING ACTIVITIES: Repayments of notes payable ) ) Net cash (used in) provided by financing activities ) ) NET (DECREASE) INCREASE IN CASH ) CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the quarters ended March 31: Interest $
